179 S.E.2d 118 (1971)
10 N.C. App. 541
Robert E. WILLIFORD
v.
Edna Wolfe WILLIFORD.
No. 7119SC122.
Court of Appeals of North Carolina.
February 24, 1971.
Williford, Person & Canady by N. H. Person, Fayetteville, for plaintiff appellee.
Miller, Beck & O'Briant by G. E. Miller, Asheboro, for defendant appellant.
MALLARD, Chief Judge.
This case was not docketed in the Court of Appeals until 17 December 1970. Under Rule 5, absent an order extending the time (not to exceed sixty days), the record on appeal should have been docketed in the Court of Appeals within ninety days after 2 July 1970. In this record there is no order extending the time for docketing the record on appeal. For failure to docket the record on appeal within the time allowed by the rules, this appeal is dismissed.
Appeal dismissed.
PARKER and GRAHAM, JJ., concur.